.

                       'TRE    AITORNEY          GENERAL
                                   OFTEXAS
                                AUSJTIN. 'PNNASJ 78711
     .lOEN l.. ElIA.
    A-        o-AI.                May 3, 1977




            Honorable Paul Cromwell               Opinion No. If-987
            Chairman
            Board of Pardons & Paroles            Re: Representation of inmates
            Room 711, Stephen F. Austin           by legislators before the
              Building                            Board of Pardons 6 Paroles.
            Austin, Texas 70701
            Dear Mr. Cromwell:
                 You inquire about the circumstances under which members
            of the Texas Legislature may represent inmates of Texas
            prisons before the Board of Pardons and Paroles. Before
            granting parole to a prisoner, the Board may interview him.
            Code Grim. Proc. art. 42.12, 9 15(c). By Board rule, inmate
            interviews are conducted privately and not as public hearings,
            a practice expressly permitted by the Texas Open Meetings Act.
            V.T.C.S. art. 6252-17, 9 2(p). Any person who represents an
            inmate in his interview with the Board must submit an affidavit
            stating whether he has received or will receive a fee for his
            services. Code Grim. Proc. art. 42.12, S 18.
                 you ask whether legislators may represent inmates for a
            fee in connection with such proceedings in view of the following
            provision:
                          (a) No member of the legislature shall,
                        for compensation, represent another person
                        before a state agency in the executive
                        branch of state government unless:
                                (1) the representation is made
                              in a proceeding that is adversary
                              in nature or other public hearing
                              which is a matter of record. . . .

            V.T.C.S. art. 6252-9b, S 7.
                 The Board of Pardons and Paroles is a state agency in\,
            the executive branch. -See V.T.C.S. art. 6252-9b, 9 2, (5)(A)




                                     p. 4104
Honorable Paul Cromwell - page 2    (H-987)


(xiv) and (8)(A)(i). An inmate interview is neither public
nor adversary; therefore, members of the Legislature may
not represent inmates in such an interview for a fee.
     YOUalso ask whether the Board may refuse to allow legis-
lators who are receiving a fee to represent inmates of the
Texas Department of Corrections. The Board has power to make
rules respecting the interviews. Article 42.12 of the Code
of Criminal Procedure provides in part:

         The Board may adopt such other reasonable
         rules not inconsistent with law as it may
         deem proper or necessary with respect to
         . . . the conduct of parole hearings.,. . .
Sec. 15(d).
         The Board shall formulate rules as to the
         submission and presentation of information
         and arguments to the Board for and in be-
         half of any persons within the jurisdiction
         of the Board.
Sec. 18. Under these provisions we believe the Board may
adopt rules governing. the qualifications of persons who repre-
sent inmates before it; however, in order to be valid, an ad-
ministrative rule discriminating between persons must have a
reasonable basis related to the purpose of the rule. Railroad
Commission v. Shell Oil Co., 161 S.W.Zd 1022, 1026 (Tex. 1942);
Ground Water Conservation Dist. No. 2 v.,Iiawley,304 S.W.Zd 764,
767 (Tex. Civ. App. -- Amarillo 1957) writ ref'd n.r.e. per
cur&m, 306 S.W.2d 352 (Tex. 1957). Ame       forbidding legis-
lators from representing inmates for a fee in closed proceedings
before the Board merely  reflects the statutory prohibition of
article 6252-913,and we believe it would be found to be rea-
sonable. Of course, neither the rule nor the statute prohibit
appearances by legislators when no fee is involved.
                        SUMMARY
         Article 6252-9b, section 7 prevents legis-
         lators from representing inmates for a fee
         in private interviews with the Board of
         Pardons and Paroles. The Board may make
         a rule forbidding legislators from repre-
         senting inmates for a fee in proceedings
         which are either nonadversary or non-
         public.



                          p. 4105
Honorable Paul Cromwell - page 3   (H-987)


                             Very truly yours,


                              JOHN L. HILL
                              Attorney General of Texas

APPROVED:




                           p. 4106